Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11, line 2, 4, 5, 6, 8-9, 14, 16, 20 is objected to because of the following informalities:  “an/the engine” should be - -the duel fuel engine- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-15, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 5-6; claim 11, line 12-13; claim 20, line 5-6 recites “a pneumatic intensifier configured to regulate the purge pressure of the purge air”.  However, the specification in Paragraphs 0058 and 0059 state that the pneumatic intensifier increases the pressure of the purge air.  The specification does not state the intensifier regulates the purge pressure.  Furthermore, regulate is a broader term which would encompass decreasing and increasing the purge pressure.  For these reasons, this claim limitation is considered new matter.
Claims dependent there are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morenko et al (US 20200362760 as referenced in OA dated 10/20/2021) in view of Saintignan et al (US 20200362764 as referenced in OA dated 10/20/2021).
 Regarding claim 1, Morenko discloses a manifold pressurization system (Figure 13) comprising:  
a purge inlet (The inlet which receives air from Figure 13; 58A and feeds 70B) configured to receive purge air (The purge air from Figure 13; 58A) from a compressor of an engine (Figure 1; 14A of 10A or 14B of 10B.  Paragraph 0066 and 0162);  
a common purge line (The line exiting Figure 13; 58A to 70B) connected at an upstream end (The upstream end of the common purge line is connected to the purge inlet) to the purge inlet, the common purge line configured to provide the purge air at a purge pressure (Functional Language, the common purge line provides the purge air at a purge pressure) and including 2) a pneumatic intensifier (Figure 13; 68.  Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier) configured to regulate the purge pressure of the purge air (Functional Language, Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier); 
a first purge line (The line from Figure 13; 166B to 62B) configured to connect at a downstream end (The downstream end of the first purge line is connected to a first fuel manifold circuit) thereof to a first fuel manifold circuit (Figure 13; 62B) of the engine; 
a second purge line (The line from Figure 13; 166C to 62C) configured to connect at a downstream end (The downstream end of the second purge line is connected to a second fuel manifold circuit) thereof to a second fuel manifold circuit (Figure 13; 62C) of the engine; and 
a control valve (Figure 13; 70B) connected to a downstream end (The downstream end of the common purge line is connected to the control valve) of the common purge line, an upstream end of the first purge line (The control valve is connected to an upstream end of the first purge line), and an upstream end of the second purge line (The control valve is connected to an upstream end of the second purge line), the control valve having a first position (The position of Figure 13; 70B when 62C is being purged.  Paragraph 0161, 0166) in which the control valve connects the common purge line with the second purge line, the control valve having a second position (The position of Figure 13; 70B when 62B is being purged.  Paragraph 0154, 0166) in which the control valve connects the common purge line with the first purge line, the control valve configured to selectively provide the purge air to the first fuel manifold circuit or the second fuel manifold circuit to prevent backflow of air into the (Functional Language, Figure 13; 70B can selectively provide purge air to either 62B or 62C.  Purging the fuel from these manifolds prevents backflow of air in the combustor into the manifold because the purge air pushes the fuel into the combustor. Paragraph 0154, 0161, 0166).
Morenko does not disclose the common purge line including 1) one or more backflow prevention valves configured to prevent backflow within the common purge line.
However, Saintignan teaches a manifold pressurization system (Figure 2) comprising: 
a purge inlet (Figure 2; 72A) configured to receive purge air from a compressor of an engine (Figure 2; 58.  Paragraph 0069); 
a common purge line (The line from Figure 2; 72A to 75) connected at an upstream end (The upstream end of the common purge line is connected to the purge inlet) to the purge inlet, the common purge line configured to provide the purge air at a purge pressure (Functional Language, the common purge inlet provides the purge air at a purge pressure) and including 1) one or more backflow prevention valves (Figure 2; 72B) configured to prevent backflow within the common purge line (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko wherein the common purge line includes 1) one or more backflow prevention valves configured to prevent backflow within the common purge line as taught by and suggested by Saintignan in order to prevent backflow of fuel and/or combustion gases (Paragraph 0069, The modification adds a check valve downstream of Figure 13; 70B of Morenko and before the splitting of the line).
Regarding claim 2, Morenko in view of Saintignan teaches the invention as claimed.
Morenko further discloses wherein the common purge line includes an orifice (Paragraph 0165 states an orifice can be located upstream of Figure 13; 70B), the orifice configured to limit a volume of the purge air within the common purge line (Functional Language, Paragraph 0165).
Regarding claim 3, Morenko in view of Saintignan teaches the invention as claimed.
Morenko further discloses wherein the orifice is a fixed orifice (A calibrated orifice is a fixed orifice, Paragraph 0165).
Regarding claim 4, Morenko in view of Saintignan teaches the invention as claimed.
Morenko in view of Saintignan does not teach wherein the fixed orifice has size in a range of 1/64 of an inch to 1/4 of an inch.
However, Morenko teaches in Paragraph 0165 that the size of an orifice is a result-effective variable the controls gas pressure and flow.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of an orifice is a result-effective variable the controls gas pressure and flow.  Thus, the claimed limitation of the fixed orifice having size in a range of 1/64 of an inch to 1/4 of an inch is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Saintignan wherein the fixed orifice has size in a range of 1/64 of an inch to 1/4 of an inch in order to optimize the gas pressure and flow (The modification has the fixed orifice having a size in a range of 1/64 of an inch to 1/4 of an inch).
Regarding claim 5, Morenko in view of Saintignan teaches the invention as claimed.
(The fitting in the line upstream of Figure 13; 70B which receives the calibrated orifice of Paragraph 0165) such that a size of the fixed orifice is variable (Functional Language, the size of the fixed orifice can be changed, so that it is variable.  Different sized calibrated orifices can be placed on the line upstream of Figure 13; 70B.  Paragraph 0165).
Regarding claim 7, Morenko in view of Saintignan teaches the invention as claimed.
Morenko does not disclose wherein the common purge line includes a plenum configured to store the purge air.
However, Saintignan teaches wherein the common purge line includes a plenum (Figure 2; 64) configured to store the purge air (Functional Language, the plenum stores purge air).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko wherein the common purge line includes a plenum configured to store the purge air as taught by and suggested by Saintignan in order to store pressurized air (Paragraph 0066, The modification adds an accumulator which branches off the from between Figure 13; 58A and 68 of Morenko).
Regarding claim 8, Morenko in view of Saintignan teaches the invention as claimed.
Morenko further discloses wherein the control valve has a third position (The position of Figure 13; 70B when fuel is being supplied to both 62B and 62C. Paragraph 0154, 0161, 0166) in which control valve closes the downstream end of the common purge line, the upstream end of the first purge line, and the upstream end of the second purge line.
Regarding claim 9, Morenko in view of Saintignan teaches the invention as claimed.
Morenko further discloses wherein the purge inlet is positioned at a P3 point of the compressor (Paragraph 0066, taking bleed air from the last stage of the compressor is P3 air).
Regarding claim 10, Morenko in view of Saintignan teaches the invention as claimed.

However, Saintignan teaches wherein the purge inlet has closed position (The closed position of Figure 2; 72A when the air pressure is below the cracking pressure of 72A) in which the purge air is prevented from entering the common purge line and an open position (The open position of Figure 2; 72A) in which the purge air is allowed to enter the common purge line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko wherein the purge inlet has closed position in which the purge air is prevented from entering the common purge line and an open position in which the purge is allowed to enter the common purge line as taught by and suggested by Saintignan in order to store pressurized air (Paragraph 0063, The modification adds a check valve between Figure 13; 58A and 68 of Morenko).
Regarding claim 20, Morenko discloses a manifold pressurization system (Figure 13) comprising: 
a purge inlet (The inlet which receives air from Figure 13; 58A and feeds 70B) configured to receive purge air (The purge air from Figure 13; 58A) from a compressor of an engine (Figure 1; 14A of 10A or 14B of 10B.  Paragraph 0066 and 0162); 
a common purge line (The line exiting Figure 13; 58A to 70B) connected at an upstream end (The upstream end of the common purge line is connected to the purge inlet) to the purge inlet, the common purge line configured to provide the purge air at a purge pressure (Functional Language, the common purge line provides the purge air at a purge pressure) and including 2) a pneumatic intensifier (Figure 13; 68.  Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier) configured to regulate the purge pressure of (Functional Language, Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier); 
a first purge line (The line from Figure 13; 166B to 62B) configured to connect at a downstream end (The downstream end of the first purge line is connected to a first fuel manifold circuit) thereof to a first fuel manifold circuit (Figure 13; 62B) of the engine; 
a second purge line (The line from Figure 13; 166C to 62C) configured to connect at a downstream end (The downstream end of the second purge line is connected to a second fuel manifold circuit) thereof to a second fuel manifold circuit (Figure 13; 62C) of the engine; and 
a control valve (Figure 13; 70B) connected to a downstream end (The downstream end of the common purge line is connected to the control valve) of the common purge line, an upstream end of the first purge line (The control valve is connected to an upstream end of the first purge line), and an upstream end of the second purge line (The control valve is connected to an upstream end of the second purge line), the control valve having a first position (The position of Figure 13; 70B when 62C is being purged.  Paragraph 0161, 0166) in which the control valve connects the common purge line with the second purge line, the control valve having a second position (The position of Figure 13; 70B when 62B is being purged.  Paragraph 0154, 0166) in which the control valve connects the common purge line with the first purge line, the control valve configured to selectively provide the purge air to the first fuel manifold circuit or the second fuel manifold circuit to prevent backflow of air into the respective one of the first fuel manifold circuit or the second fuel manifold circuit (Functional Language, Figure 13; 70B can selectively provide purge air to either 62B or 62C.  Purging the fuel from these manifolds prevents backflow of air in the combustor into the manifold because the purge air pushes the fuel into the combustor. Paragraph 0154, 0161, 0166).

However, Saintignan teaches a  manifold pressurization system (Figure 2) comprising: 
a purge inlet (Figure 2; 72A) configured to receive purge air from a compressor of an engine (Figure 2; 58.  Paragraph 0069); 
a common purge line (The line from Figure 2; 72A to 75) connected at an upstream end (The upstream end of the common purge line is connected to the purge inlet) to the purge inlet, the common purge line configured to provide the purge air at a purge pressure (Functional Language, the common purge inlet provides the purge air at a purge pressure) and including 1) one or more backflow prevention valves (Figure 2; 72B) configured to prevent backflow within the common purge line, wherein the purge inlet has a closed position (The closed position of Figure 2; 72A when the air pressure is below the cracking pressure of 72A) in which the purge air is prevented from entering the common purge line and an open position (The open position of Figure 2; 72A) in which the purge air is allowed to enter the common purge line (Paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko common purge line includes 1) one or more backflow prevention valves configured to prevent backflow within the common purge line, and wherein the purge inlet has a closed position in which the purge air is prevented from entering the common purge line and an open position in which the purge air is allowed to enter the common purge line as taught by and suggested by Saintignan in order to prevent backflow of fuel and/or combustion gases (Paragraph 0069, The modification adds a check valve downstream of Figure 13; 70B of Morenko and before the splitting of the line) and to (Paragraph 0063, The modification adds a valve between Figure 13; 58A and 68 of Morenko).

Claim 11-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morenko in view of Chillar et al (US 20120192542 as referenced in OA dated 10/20/2021) and Saintignan.
Regarding claim 11, Morenko discloses a method of operating an engine (Figure 1; 10A or 10B), the method comprising: 
supplying a first fuel (The fuel supplied to Figure 13; 84) to a combustion chamber (Figure 1; 16A or 16B) of the engine through a first fuel manifold circuit (Figure 13; 62B) when no fuel is supplied to the combustion chamber through a second fuel manifold circuit (Figure 13; 62C) such that the engine is in a first mode of operation (The first mode of operation is the first configuration in Paragraph 00154 and the second configuration in Paragraph 0161.  Also, Paragraph 0166); 
switching the engine to a second mode of operation (The second mode of operation is the second configuration in Paragraph 0154 and the first configuration in Paragraph 0161.  Also, Paragraph 0166) such that the fuel is supplied to the combustion chamber of the engine through the second fuel manifold circuit when no fuel is supplied to the combustion chamber through the first fuel manifold circuit; 
supplying combustion air to the combustion chamber with a primary compressor (Figure 1; 14A or 14B.  Paragraph 0047) of the engine; 
diverting purge air (Paragraph 0066) from the primary compressor into a common purge line (The line exiting Figure 13; 58A to 70B) including 2) a pneumatic intensifier (Figure 13; 68.  Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier) configured to regulate the purge pressure of the purge air (Functional Language, Paragraph 0071, the regulator preventing the flow pressure from falling below a threshold would increase pressure, and thus is a pneumatic intensifier) from the primary compressor of the engine through a purge inlet (The inlet which receives air from Figure 13; 58A and feeds 70B) during operation of the engine, the purge air being separated from the combustion air before the combustion chamber (Paragraph 0066, taking air from the last compressor stage separates the purge air from the combustion air before the combustion chamber); 
positioning a directional control valve (Figure 13; 70B) in a first position (The position of Figure 13; 70B in the first mode of operation (when 62C is being purged) when the engine is in the first mode of operation such that the purge air flows into the second fuel manifold circuit at a purge pressure  equal to or greater than a pressure within the combustion chamber such that backflow from the combustion chamber into the second fuel manifold circuit is prevented (The purge air flowing in to the combustor means that the purge pressure is greater than a pressure in the combustion chamber because the air flows into the combustor.  Purging the fuel from these manifolds prevents backflow of air in the combustor into the manifold because the purge air pushes the fuel into the combustor. Paragraph 0161, 0166); and 
positioning the directional control valve in a second position (The position of Figure 13; 70B in the second mode of operation (when 62B is being purged) when the engine is in the second mode of operation such that the purge air flows into the first fuel manifold circuit at a purge pressure equal to or greater than a pressure within the combustion chamber such that backflow from the combustion chamber into the first fuel manifold circuit is prevented (The purge air flowing in to the combustor means that the purge pressure is greater than the pressure in the combustion chamber because the air flows into the combustor.  Purging the fuel from these manifolds prevents backflow of air in the combustor into the manifold because the purge air pushes the fuel into the combustor.  Paragraph 0154, 0166).  

the common purge line including 1) one or more backflow prevention valves configured to prevent backflow within the common purge line.
However, Chillar teaches a method of operating a dual fuel engine (The gas turbine engine of Paragraph 0001), the method comprising: 
supplying a first fuel (Figure 1; 30) to a combustion chamber (The combustion chamber of Figure 1; 18) of the dual fuel engine through a first fuel manifold circuit (Figure 1; 44 for 30.  Paragraph 0019) when no fuel is supplied to the combustion chamber (Paragraph 0020 and 0023) through a second fuel manifold circuit (Figure 1; 44 for 28. Paragraph 0019) such that the dual fuel engine is in a first mode of operation (The first mode of operation when Figure 1; 30 is being supplied to the combustor); 
switching the dual fuel engine to a second mode of operation (The first mode of operation when Figure 1; 28 is being supplied to the combustor) such that a second fuel (Figure 1; 28) is supplied to the combustion chamber of the dual fuel engine through the second fuel manifold circuit when no fuel is supplied to the combustion chamber through the first fuel manifold circuit (Paragraph 0020 and 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko wherein the engine is a dual fuel engine with a second fuel supplied to the combustion chamber of the engine through the second fuel manifold circuit as taught by and suggested by Chillar in order to provide a secondary or backup fuel (Paragraph 0014, The modification uses a liquid and gaseous fuel to the second and first, respectively, fuel manifold circuits).
Morenko in view of Chillar does not disclose the common purge line including 1) one or more backflow prevention valves configured to prevent backflow within the common purge line.
(The GTE in Paragraph 0069), the method comprising: 
diverting purge air from a primary compressor (Figure 2; 58.  Paragraph 0069) into a common purge line (The line from Figure 2; 72A to 75) including 1) one or more backflow prevention valves (Figure 2; 72B) configured to prevent backflow within the common purge line (Paragraph 0069) from the primary compressor of the engine through a purge inlet (Figure 2; 72A) during operation of the engine, the purge air being separated from a combustion air (The air from the compressor to the combustor.  Paragraph 0050) before the combustion chamber (Paragraph 0069, taking air from the last compressor stage separates the purge air from the combustion air before the combustion chamber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Chillar wherein the common purge line includes 1) one or more backflow prevention valves configured to prevent backflow within the common purge line as taught by and suggested by Saintignan in order to prevent backflow of fuel and/or combustion gases (Paragraph 0069, The modification adds a check valve downstream of Figure 13; 70B of Morenko and before the splitting of the line).
Regarding claim 12, Morenko in view of Chillar and Saintignan teaches the invention as claimed.
Morenko further discloses selecting a fixed orifice (Paragraph 0165 states a calibrated orifice (which is a fixed orifice) can be located upstream of Figure 13; 70B) based on a pressure of the primary compressor (The pressure of air from the compressor which is Figure 13; 58A, Paragraph 0066.  The orifice is based on the pressure from the compressor because it regulates or limits this pressure.  Paragraph 0165) and fitting the fixed orifice in the common purge line to limit a volume of the purge air diverted from the primary compressor (Paragraph 0165).  
Regarding claim 13, Morenko in view of Chillar and Saintignan teaches the invention as claimed.
Morenko in view of Chillar and Saintignan wherein selecting the fixed orifice includes selecting a fixed orifice in a range of 1/64 of an inch to 1/4 of an inch.  
However, Morenko teaches in Paragraph 0165 that the size of an orifice is a result-effective variable the controls gas pressure and flow.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size of an orifice is a result-effective variable the controls gas pressure and flow.  Thus, the claimed limitation of selecting the fixed orifice includes selecting a fixed orifice in a range of 1/64 of an inch to 1/4 of an inch is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Chillar and Saintignan wherein selecting the fixed orifice includes selecting a fixed orifice in a range of 1/64 of an inch to 1/4 of an inch in order to optimize the gas pressure and flow (The modification has the fixed orifice having a size in a range of 1/64 of an inch to 1/4 of an inch).
Regarding claim 14, Morenko in view of Chillar and Saintignan teaches the invention as claimed.
(Paragraph 0066, taking bleed air from the last stage of the compressor is P3 air).
Regarding claim 15, Morenko in view of Chillar and Saintignan teaches the invention as claimed.
Morenko in view of Chillar does not teach wherein diverting the purge air from the primary compressor includes controlling a position of the purge inlet in response to a pressure within the common purge line.
However, Saintignan teaches wherein diverting the purge air from the primary compressor includes controlling a position (The position of Figure 2; 72A) of the purge inlet in response to a pressure within the common purge line (The pressure in the common purge line must be greater than the cracking pressure of Figure 2; 72A to open 72A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Chillar wherein diverting the purge air from the primary compressor includes controlling a position of the purge inlet in response to a pressure within the common purge line as taught by and suggested by Saintignan in order to regulate the fluid flow (Paragraph 0063, The modification adds a check valve between Figure 13; 58A and 68 of Morenko).
Regarding claim 17, Morenko in view of Chillar teaches the invention as claimed.
Morenko does not disclose wherein supplying the first fuel to the combustion chamber includes supplying a liquid fuel to the combustion chamber through the first fuel manifold circuit.
However, Chillar teaches wherein supplying the first fuel to the combustion chamber includes supplying a liquid fuel (Figure 1; 30 is a liquid fuel.  Paragraph 0018) to the combustion chamber through the first fuel manifold circuit.
(Paragraph 0014, this is the same modification as claim 11).
Regarding claim 18, Morenko in view of Chillar teaches the invention as claimed.
Morenko does not disclose wherein supplying the second fuel to the combustion chamber includes supplying a gaseous fuel to the combustion chamber through the second fuel manifold circuit.
However, Chillar teaches wherein supplying the second fuel to the combustion chamber includes supplying a gaseous fuel (Figure 1; 28 is a gaseous fuel.  Paragraph 0018) to the combustion chamber through the second fuel manifold circuit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko wherein supplying the second fuel to the combustion chamber includes supplying a gaseous fuel to the combustion chamber through the second fuel manifold circuit as taught by and suggested by Chillar in order to provide a secondary or backup fuel (Paragraph 0014, this is the same modification as claim 11).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morenko in view of Chillar and Saintignan as applied to claim 11 above, and further in view of Gambrier (US 20090068031 as referenced in OA dated 10/20/2021).
Regarding claim 19, Morenko in view of Chillar and Saintignan teaches the invention as claimed.
Morenko in view of Chillar and Saintignan does not teach driving a hydraulic fracturing pump with the engine, the hydraulic fracturing pump and the engine mounted to a mobile trailer.
(Figure 1; 24. Paragraph 0005) comprising
driving a hydraulic fracturing pump (Figure 1; 22) with the engine, the hydraulic fracturing pump and the engine mounted to a mobile trailer (Figure 1; 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Chillar and Saintignan to drive a hydraulic fracturing pump with the engine, the hydraulic fracturing pump and the engine mounted to a mobile trailer as taught by and suggested by Gambrier in order to provide fracturing fluids for well treatment operations and movement from one well location to another (Paragraph 0002 and 0023, The modification has the gas turbine engine of Morenko in view of Chillar and Saintignan on a mobile trailer which drives a hydraulic fracturing pump)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morenko in view of Saintignan as applied to claim 20 above, and further in view of Montagne et al (US 20120137699 as referenced in OA dated 10/20/2021).
Regarding claim 21, Morenko in view of Saintignan teaches the invention as claimed. 
Morenko in view of Saintignan does not teach wherein the common purge line includes a pressure sensor configured to provide a signal indicative of a pressure of the common purge line, and further comprising a control system configured to receive a signal from the pressure sensor and control a position of the purge inlet in response to the signal from the pressure sensor.
However, Montagne teaches a manifold pressurization system (Figure 2; 12) comprising: 
a purge inlet (Figure 2; 19) configured to receive purge air (Paragraph 0027); 
(The line from Figure 2; 19 to 21) connected at an upstream end (The upstream end of the common purge line is connected to the purge inlet) to the purge inlet, the common purge line configured to provide purge air at a purge pressure (The common purge line proves purge air at a purge pressure), wherein the purge inlet has a closed position (The closed position of Figure 2; 19.  Paragraph 0035) in which the purge air is prevented from entering the common purge line and an open position (The open position of Figure 2; 19.  Paragraph 0035) in which the purge air is allowed to enter the common purge line;
wherein the common purge line includes a pressure sensor (Figure 2; 27.  Paragraph 0035) configured to provide a signal indicative of a pressure of the common purge line (Paragraph 0035), and further comprising a control system (Figure 2; 26) configured to receive a signal from the pressure sensor and control a position of the purge inlet in response to the signal from the pressure sensor (Paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Morenko in view of Saintignan wherein the common purge line includes a pressure sensor configured to provide a signal indicative of a pressure of the common purge line, and further comprising a control system configured to receive a signal from the pressure sensor and control a position of the purge inlet in response to the signal from the pressure sensor as taught by and suggested by Montagne in order to ensure the air pressure and flow rate conditions are suitable during purging (Paragraph 0035, 0041. The modification uses Figure 2; 19 of Montagne as the purge inlet in the combined invention of Morenko in view of Saintignan and uses associated components such as a sensor and control system).

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant asserts that the prior art of record does not have both one or more backflow prevention valves to prevent backflow within the common purge line and the pneumatic intensifier configured to regulate the purge pressure.  Examiner respectfully disagrees.  Morenko discloses a pneumatic intensifier configured to regulate the purge pressure and Saintignan discloses one or more backflow prevention valves to prevent backflow within the common purge line.
In response to applicant's argument that the Montagne is disadvantageously more complex and requires additional regulatory means, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Montagne teaches that is it known to use a control system and pressure sensor to control an inlet purge valve to ensure the air pressure and flow rate conditions are suitable during purging (Paragraph 0035, 0041).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suciu et al (US 20170306847 as referenced in OA dated 10/20/2021) states in Paragraph 0053 that P3 air is at the most downstream point of the compressor.
Roberge (US 20190353103 as referenced in OA dated 10/20/2021)  states in Paragraph 0036 that P3 air is at the most downstream point of the compressor.
Teicholz et al (US20170233103 as referenced in OA dated 10/20/2021)  shows in Figure 1 that P3 air is at the most downstream point of the compressor.
Burnette (US 20140219824 as referenced in OA dated 10/20/2021) show in Figure 1 a gas turbine, 22, driving a hydraulic fracturing pump, 32, on a trailer, 14. 
Chandler (US 20140144641 as referenced in OA dated 10/20/2021) shows in Figure 1 that it is known for a gas turbine, 30, to drive a hydraulic hydraulic pump, 35 and Paragraph 0008, on a trailer, 14.
ISM (What is Cracking Pressure as referenced in OA dated 10/20/2021) states that the cracking pressure is the minimum pressure to open a check valve.
Swagelok (The right valve for controlling flow direction? Check. as referenced in OA dated 10/20/2021) states that the cracking pressure is the minimum pressure to open a check valve.
Technology.org (Check valves: how do they work and what are the main types? as referenced in OA dated 10/20/2021) states that the cracking pressure is the minimum pressure to open a check valve.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/EDWIN KANG/Primary Examiner, Art Unit 3741